Case 21-30085-hdh11 Doc 274 Filed 03/02/21          Entered 03/02/21 10:57:54       Page 1 of 4




United States Department of Justice
Office of the United States Trustee
1100 Commerce St. Room 976
Dallas, Texas 75242
(214) 767-8967

Lisa L. Lambert
Tx Bar. No. 11844250 (also NY)
for the United States Trustee

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


                                                      Chapter 11
 In re:                                               Case No. 21-30085-hdh11
 NATIONAL RIFLE ASSOCIATION OF                        Jointly Administered
 AMERICA and SEA GIRT LLC                             Emergency Setting
 Debtors.                                             Hearing Date: 03/02/2021
                                                      Hearing Time: 3:00 p.m.



 U.S. TRUSTEE’S OBJECTION TO SECOND MOTION TO CONTINUE HEARING ON
 APPLICATION TO EMPLOY BREWER ATTORNEYS & COUNSELORS (Dkt No 84)

TO THE HONORABLE HARLIN D. HALE,
UNITED STATES BANKRUPTCY JUDGE:

    The United States Trustee for Region 6 objects to the Second Motion to Continue Hearing on

Application to Employ Brewer Attorneys & Counselors, LLP (respectively, “Brewer

Continuance Request,” Dkt No. 265; “Brewer Application,” Dkt No. 84) and respectfully states:

                                             Overview

    The Brewer Firm seeks to defer the hearing on the Brewer Application so it can focus on the

six-day trial of the Motion to Dismiss or Appoint a Trustee and Motion to Appoint an Examiner.

Continuing the hearing to the hearing on the Motion to Dismiss or to Appoint a Trustee de facto
Case 21-30085-hdh11 Doc 274 Filed 03/02/21            Entered 03/02/21 10:57:54        Page 2 of 4




denies the objection. At the hearing on the Motion to Dismiss or to Appoint a Trustee, Brewer

must defend an investigation into its own fees as well as the Debtor’s payment to it. The Debtor

should be advised by a disinterested professional on these points.

   The inadequate disclosures, the pre-petition time billed for invoicing bankruptcy-related

matters, and now Brewer’s explanation about its role in the Motion to Dismiss or Appoint a

Trustee highlight that the Brewer Firm is acting as section 327(a) counsel even though it lacks

the disinterestedness required to serve that role. This issue should be resolved or contained now

rather than at the hearing on a Motion to Dismiss or to Appoint a Trustee.

                                   Factual Statement and Argument

       1.      Two weeks ago—on February 19—the Brewer Firm obtained its first continuance

on the hearing on the Brewer Application.

       2.      The United States Trustee objected.

       3.      The hearing was continued and set for March 4, 2021. At the time of the

continuance, no one indicated that the Brewer Application needed to be set with the motion to

dismiss or to appoint a trustee.

       4.       The United States Trustee has alleged that the Brewer firm is disqualified even as

to the matters on which it seeks representation because of conflicts. These conflicts are

exacerbated by the Brewer Firm’s expansive role, which the United States Trustee contends is de

facto a section 327(a) general bankruptcy counsel role rather than a special counsel role.

       5.      The Debtor expresses concern about handling the motion to dismiss or appoint a

trustee without the Brewer Firm.

       6.      First, inconvenience is not a basis to suspend ethical mandates for bankruptcy

employment. Although the Brewer says it is willing to waive fees if disqualified, waiving fees



                                                -2-
Case 21-30085-hdh11 Doc 274 Filed 03/02/21              Entered 03/02/21 10:57:54         Page 3 of 4




does not resolve a conflict of interest, especially in a bankruptcy case. It may be in the interest

of the estate to acknowledge that the Brewer firm invoicing was incorrect or to make other hard

management decisions that the Brewer Firm would not recommend due to conflicts of interest.

          7.   Second, the statement that the Brewer Firm is needed for these matters

underscores the United States Trustee’s allegation that the Brewer Firm is serving more as

section 327(a) counsel than as section 327(e) counsel. The employment application represents

that the Brewer Firm will provide “[a]ssistance to Debtors’ bankruptcy counsel, to facilitate the

efficient handling of matters in these Cases that implicate BAC’s institutional knowledge and

prepetition.” Collins Declaration in Support of Brewer Application, ECF 84-2, p. 4 of 16. The

Brewer Firm has not provided requested post-petition time records, but the Brewer Firm admits

it is integral to the pivotal bankruptcy litigation. Assistance is not issuing requests for

production, handling depositions, or managing a six-day trial.

          8.   The Debtor retained two bankruptcy firms under section 327(a). The pending

issues – the motion to dismiss, motion to appoint a trustee, and motion to appoint an examiner –

exist under the Bankruptcy Code and arise frequently in bankruptcy cases. While the facts of the

case are unique, bankruptcy practitioners handle these issues recurringly.

          9.   Finally, the Brewer Firm alleges 27 pages of supplemental evidence establish “the

office [of the United States Trustee] is going to raise at the hearing objections other than those

set forth in its written objection.” These new issues are unstated. The United States Trustee

does not intend to raise new hearing objections, and the designated exhibits relate to the pending

issues.




                                                  -3-
Case 21-30085-hdh11 Doc 274 Filed 03/02/21              Entered 03/02/21 10:57:54        Page 4 of 4




                                                 Conclusion

          Wherefore, the United States Trustee respectfully requests that the motion to continue be

denied.

   DATED: March 2, 2021                                 Respectfully submitted,

                                                        WILLIAM T. NEARY
                                                        UNITED STATES TRUSTEE

                                                        /s/ Lisa L. Lambert
                                                        Lisa L. Lambert
                                                        Assistant U.S. Trustee
                                                        TX 11844250 (also NY)
                                                        Office of the United States Trustee
                                                        1100 Commerce Street, Room 976
                                                        Dallas, Texas 75242
                                                        (202) 834-4233
                                                        Lisa.L.Lambert@usdoj.gov

                                        Certificate of Service

          I certify that on March 2, 2021, I served a copy of this document by electronic case filing
          notice on those requesting ECF notice and by email as listed below:
          Michael J. Collins
          BREWER, ATTORNEYS & COUNSELORS
          1717 Main Street, Suite 5900
          Dallas, Texas 75201
          MJC@brewerattorneys.com

          Gregory Garman
          GARMAN TURNER GORDON LLP
          7251 Amigo Street, Suite 210
          Las Vegas, Nevada 89119
          ggarman@gtg.legal

          By email to:
          Patrick J. Neligan, Jr.
          Neligan LLP
          325 N. St. Paul, Suite 3600
          Dallas, Texas 75201
          pneligan@neliganlaw.com
                                                               /s/ Lisa L. Lambert
                                                               Lisa L. Lambert

                                                  -4-
